Case 2:21-cv-00295-WSH Document 1-1 Filed 02/26/21 Page 1 of 11

   

Pennsylvania

  

 

 

to iz Go
The information collected on this form is used solely for court administration purposes. Teer form does nok
supplement or replace the filing and service of pleadings or other papers as required by law oe} Bijles Ge ourt™:

 

 

4 Commencement of Action: aS <
E} Complaint writ of Summons C7 Petition :
() Transfer from Another Jurisdiction CO Declaration of Taking
Lead Plaintiff's Name: Lead Defendant’s Name:
MELVIN SMITH TERVITA ENVIRONMENTAL SERVICES, CORP.

 

¥. Dollar Amount Requested: [within arbitration limits
=) Are money damages requested? EJ Yes. [1 No |- : (check one) * Bloutside arbitration limits

 

| Is this a Class Action Suit? Fa Yes ‘No Is this an MDJ Appeal? O Yes BI No

 

 

Name of Plaintiff/Appellant’s Attomey: Elizabeth Pollock Avery
O Cheek here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

 

 

 

    
  
    
  

   
  

ee Seine aE

at wat rane ar

 

   
    

 

 

 

 

 

 

 

fs a8 ane eae Sate
TORT (cso not iziclude Mass Tort) CONTRACT (do not include came CIVIL APPEALS
“ Oo Intentional QO Buyer Plaintiff Administrative Agencies
© Malicious Prosecution (J Debt Collection: Credit Card C2 Board of Assessment
CI Motor Vehicle (J Debt Collection: Other C Board of Elections
[] Nuisance (CJ Dept. of Transportation
a Premises Liability (J Statutory Appeal: Other
Product Liability (does not include .
LD Employment Dispute:
mass tort, Bie eee ioe
oO Seibel Defamation Discrimination :
DO) Other: C) Employment Dispute: Other © Zoning Board
_ C Other:
CD Other:
MASS TORT
CJ Asbestos
(9 Tobacco
J Toxic Tort - DES
oe ee REAL PROPERTY MISCELLANEOUS
: ( Ejectment (-] Common Law/Statutory Arbitration
Cy Other: (J Eminent Domain/Condemnation [J Declaratory Judgment
——_—__.- — --—___. (] Ground Rent (J Mandamus
C) Landlord/Tenant Dispute (J Non-Domestic Relations
(i Mortgage Foreclosure: Residential Restraining Order
PROFESSIONAL LIABLITY C) Mortgage Foreclosure: Commercial ©) Quo Warranto
O) Dental 1 Partition  DReplevin
C) Legal , C1 Quiet Title El Other:
EJ Medical CO Other: : Wrongful Termination
(3 Other Professional:

 

 

 

 

 

 

 

 

 

EXHIBIT A Updated 1/1/2011

 

 

 

 
 

Case 2:21-cv-00295-WSH Document 1-1 Filed 02/26/21 Page 2 of 11

NOTICE

Pennsylvania Rule of Civil Procedure 205.5. (Cover Sheet) provides, in part:

Rule 205.5. Cover Sheet
(a)(1) This rule shall apply to all actions governed by the rules of civil procedure except
the following:
(i) actions pursuant to the Protection from Abuse Act, Rules 1901 et seq.
(ii) actions for support, Rules 1910.1 et seq.
(lil) actions for custody, partial custody and visitation of minor children, Rules
1915.1 et seq.
(iv) actions for divorce or annulment of marriage, Rules 1920.1 et seq.
(v) actions in domestic relations generally, including paternity actions, Rules
1930.1 et seq.
(vi) voluntary mediation in custody actions, Rules 1940.1 et seq.
(2) | At the commencement of any action, the party initiating the action shall complete
the cover sheet set forth in subdivision (e) and file it with the prothonotary.
(b) The prothonotary shall not accept a filing commencing an action without a
completed cover sheet.
(c) | The prothonotary shall assist a party appearing pro se in the completion of the form.
(d) A judicial district which has implemented an electronic filing system pursuant to
Rule 205.4 and has promulgated those procedures pursuant to Rule 239.9 shall be exempt from the

provisions of this rule.

(e) The Court Administrator of Pennsylvania, in conjunction with the Civil Procedural

Rules Committee, shall design and publish the cover sheet. The latest version of the form shall be

published on the website of the Administrative Office of Pennsylvania Courts at www.pacourts.us.

 

 
 

Case 2:21-cv-00295-WSH Document 1-1 Filed 02/26/21 Page 3 of 11

IN THE COURT OF COMMON PLEAS
FOR THE COUNTY OF LYCOMING COUNTY, PENNSYLVANIA

MELVIN SMITH,
. Db, ¢ if.
"ae . Z a==-¢ r re
Plaintiff, ‘DOCKETNO: 2) zl 4 6 f
‘ a= & =
vs. : = i> 3" 7F
Qn : <n op
: CIVIL ACTION my or
TERVITA ENVIRONMENTAL SERVICES, oO” 2 oF
p= =x OG
CORP. 1
: JURY TRIAL DEMANDED,
Defendant. <i

NOTICE TO DEFEND AND CLAIM RIGHTS

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice are
served, by entering a written appearance personally or by attorney and filing in writing with the court
your defenses or objections to the claims set forth against you. You are wamed that if you fail to do
so the case may proceed without you and a judgment may be entered against you by the court
without further notice for any money claimed in the compiaint or for any other claim or relief
requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS
OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

. IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

Pennsylvania Bar Association
Lawyer Referral Service
100 South Street (P.O. Box 186)
Harrisburg, PA 17108
(800) 692-7375

AMERICANS WITH DISABILITIES ACT OF 1990

The Court of Common Pleas of Lycoming County is required by law to comply with the Americans With Disabilities Act of 1990. For
information about accessible facilities and reasonable accommodations available to disabled individuals having business before the Court, please

contact the office of the Lycoming County Court Administrator, Lycoming County Courthouse, 48 West Third Street, Williamsport, PA 17701
Telephone No. (570) 327-2330. All arrangements must be made at least 72 hours prior to any hearing or business before the Court. You must

attend the scheduled 7 hearin hp

Date: November 30,2020
Elizabeth Pollock Avery

Carlson Lynch LLP
1133, Penn Avenue, 5" Floor, YY. PA 15222

412-322-9243

 
 

.

Case 2:21-cv-00295-WSH Document 1-1 Filed 02/26/21 Page 4 of 11

IN THE COURT OF COMMON PLEAS
FOR THE COUNTY OF LYCOMING COUNTY, PENNSYLVANIA

MELVIN SMITH,
Plaintiff, : :DOCKETNO: 2Q- 116/

vs. .

: CIVIL ACTION
TERVITA ENVIRONMENTAL SERVICES,
CORP. :
| : JURY TRIAL DEMANDED
Defendant.
COMPLAINT

Plaintiff, Melvin Smith (“Plaintiff”), by and through his undersigned attorneys hereby
brings this complaint against Defendant, Tervita Environmental Services Corp. (“Defendant”),
and asserts as follows:

INTRODUCTION

1: This is an action for money damages by a former employee of Tervita
Environmental Services for wrongful termination in violation of the clear mandate of public policy
of the Commonwealth of Pennsylvania. After being injured at the worksite, Plaintiff reported his
injury to a supervisor and subsequently filed for workers compensation uindee the Pennsylvania
Workers’ Compensation Act, 77 P. S. §1, ef seq. After filing for workers compensation, Defendant
retaliated by terminating Plaintiffs employment. Accordingly, Plaintiff claims arise under the
common law of the Commonwealth of Pennsylvania for wrongful termination in retaliation for
complying with a statutorily imposed duty.

JURISDICTION AND VENUE
2. Defendant is subject to the specific jurisdiction of this Court because Defendant has

caused harm or tortious injury by acts or omissions in this Commonwealth and outside this

 
 

Case 2:21-cv-00295-WSH Document 1-1 Filed 02/26/21 Page 5of11

Commonwealth, pursuant to 42 Pa. Cons. Stat. § 5322
3 Venue is proper in this jurisdiction because this is the jurisdiction in which
Defendant regularly conducts business, pursuant to 231 Pa. Code § 2179.

PARTIES

l. Plaintiff Melvin Smith is a citizen of the Commonwealth of Pennsylvania. At all
relevant times hereto, Plaintiff was employed by Newalta Environmental Services, Inc.
(“Newalta”) and its subsequent successor company, Tervita Environmental Services, Corp., as a
full-time solids control technician from December 2, 2016 until his employment was terminated
on September 4, 2019.

ie Newalta is a Canadian Corporation, incorporated under the laws of the Province of
Alberta, with its United States headquarters located at 1600 Broadway, Suite 1600, Denver,
Colorado 80202. Newalta operated a field office at 145 Miller Avenue, bnisomery PA, 17752.

3. On July 19, 2018, Newalta merged with Tervita Environmental Services. The two
companies formed successor company Tervita Environmental Services, Corp. (“Defendant” or
“Tervita’”).

4. Defendant Tervita is an environmental services company and Canadian
Corporation, incorporated under the laws of the Province of Alberta, with a principal place of
business located at 140 10 Ave, Suite 1600, Calgary, Alberta T2G OMR1.

5: At all times relevant to this Complaint, Defendant regularly conducted business out
of its Newalta field office located 145 Miller Avenue, Montgomery PA, 17752.

FACTUAL ALLEGATIONS

6. Defendant employed Plaintiff from December 2, 2016 until September 4, 2019 as

a full-time solids control technician.

7. Plaintiff had previously been employed by Tervita for five years.

 
Case 2:21-cv-00295-WSH Document 1-1 Filed 02/26/21 Page 6 of 11

8. On August 17, 2019, Plaintiff was injured on the job while moving a manifold.

9. At this time of the injury, Plaintiff was finished with the rigging down process and
was no longer in the “line of fire.” The “line of fire” specifically refers to when people are swinging
hammers. Since Plaintiff was no longer swinging a hammer and no longer in the line of fire, he
was not wearing impact gloves.

10. _- Prior to lifting the manifold, Plaintiff wore impact gloves when he was helping to
nig down the work location.

11. When Plaintiff was moving the manifold, his finger was pinched, lacerating his
right ring finger.

12. After injuring his finger, Plaintiff stopped all work temporarily, bandaged the
finger, and reported the injury to the company man and his senior operator.

13. After informing supervisor Aaron Young, Plaintiff, accompanied by Mr. Young,
then traveled to the Ohio Valley Medical Center where he was evaluated by a doctor in the
emergency room (“ER”).

14. As aresult of his injury, Plaintiff received six (6) stitches in his right ring finger.
The doctor informed Plaintiff that he was clear to go back to work with full duties and no
restrictions.

15. On September 4, 2019, Defendant discharged Plaintiff because he allegedly (1)
violated a policy by failing to wear impact gloves when he was moving the manifold; (2) falsified
work documents after signing out “uninjured” after visiting the ER; and (3) failing to follow the
direction of his supervisor, Mr. Young, by retrieving his belongings from-his work station upon
returning from the ER.

a’ Defendant’s policy for failing to wear PPE is only a terminal offense in certain

 
 

Case 2:21-cv-00295-WSH Document 1-1 Filed 02/26/21 Page 7 of 11

situations. In this circumstance, Defendant had no policy requiring the use of impact
gloves while moving manifolds.

b. Defendant has previously stated reasons (2) and (3) above do not justify
termination. In addition, reason (2) is false.

16. Despite being fired for failing to wear PPE, Defendant does not uniformly enforce
its PPE policy. Plaintiff observed others, including supervisors, not wearing impact gloves when
rigging up or down and moving manifolds. On information and belief, these individuals were not
written up or terminated for failing to wear impact gloves.

17. For example, Bill Place, has moved manifolds without wearing impact gloves and
his employment has not been terminated. This occurred both prior to and after Plaintiff's injury.

18. While Defendant says moving manifolds is part of the rigging down process, the
PPE policy in which Plaintiff is accused of violating only requires impact gloves when rigging
down a grinder, not taking down a manifold. A grinder is a particle size reducer, which crushes
rocks into smaller pieces.

19. Defendant’s own investigation report after Plaintiff's injury states that it reviewed
Tervita’s PPE policy but no Standard Operating Procedures (S.O.P.s) were found for the
demobilization, rigging down, or moving a manifold.

20. Plaintiff's termination was not due to the alleged failure to wear PPE, but rather in
retaliation for using worker’s compensation, in direct contravention of public policy.

CAUSES OF ACTION

Count 1
(Wrongful Termination in Violation of Public Policy)

21. Plaintiff incorporates by reference the above paragraphs as though set forth

separately herein.

 
 

Case 2:21-cv-00295-WSH Document 1-1 Filed 02/26/21 Page 8 of 11

22. | Under the common law of the Commonwealth of Pennsylvania “[a]n employee will
be entitled to bring a cause of action for a termination of that relationship only in the most limited
of circumstances where the termination implicates a clear mandate of public policy in this

.Commonwealth.” McLaughlin v. Gastrointestinal Specialists, Inc., 750 A.2d 283, 287 (Pa. 2000).

23. Pennsylvania courts have generally applied these exceptions “to situations in which
an employer: (1) requires an employee to commit a crime; (2) prevents an employee from
complying with a statutorily imposed duty; and (3) discharges an employee when specifically
prohibited from doing so by statute.” Tanay v. Encore Healthcare, LLC, 810 F. Supp. 2d 734,
737-38 (E.D. Pa. 2011).

24. The Pennsylvania Supreme Court has recognized that “an employer who fires an
employee in retaliation for bringing a workers ' compensation claim violates the public policy of
this Commonwealth and can be liable at common law for wrongful discharge.” McLaughlin, 750
A.2d at 287; see also Shick v. Shirey, 716 A.2d 1231, 1237 (Pa. 1998) (“[T]ermination of an at-
will employee for filing a workers' compensation claim violates public policy.”).

25. | Defendant’s conduct is violative of public policy for retaliating against an employee
for filing a workers’ compensation claim, where the obvious public policy is that an injured worker
has a Statutory might to file for workers compensation when injured at the workplace

26. Here, Plaintiff was injured at work, reported his injury to his supervisor, Mr.
Young, treated and cleared to return to work, filed for workers compensation, and was fired in
retaliation for filing for workers compensation under the guise of ostensibly breaking Tervita’s
PPE policy—that he was not wearing the correct PPE equipment.

27.  Atthe time of Plaintiff's injury, he was not required to wear impact gloves, was not

informed by Defendant that he was to wear impact gloves, nor was this alleged policy uniformly

 
 

Case 2:21-cv-00295-WSH Document 1-1 Filed 02/26/21 Page 9 of 11

enforced.

28. Accordingly, Defendant wrongfully terminated Mr. Smith, in violation of the
public policy exception to the employee at-will doctrine.

29. As a direct and proximate result of Defendant’s actions, Plaintiff has suffered
injuries, including, but not limited to, loss of his job, loss of income, and loss of benefits associated
with his employment.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment as follows:

a. Back pay and all other benefits, prerequisites, and compensation which Plaintiff
would have received since September 4, 2019 had he maintained his position with Defendant,
including but not limited to lost wages, pay increases, and bonuses;

b. Front pay;

c. Reasonable attorney’s fees and costs;

d. Compensatory damages;

e. Punitive damages; and,

f. Any and all other relief as the Court may deem appropriate.

Date: December 4, 2020

Lauri Blok Qu

Elizabeth Pollock Avery (PAQD: 314841)
CARLSON LYNCH LLP

1133 Penn Avenue, Fifth Floor
Pittsburgh, PA 15222

P: 412-322-9243

F: 412-231-0246

eavery @carlsonlynch.com

 
 

DocuSign EnvelopQASEELER IS-CW-OORORAMSHHOEDOSUMeNt 1-1 Filed 02/26/21 Page 10 of 11

VERIFICATION

I, Melvin Smith, state that I am the Plaintiff in the foregoing matter and that the facts set
forth in the foregoing Complaint are true and correct to the best of my knowledge, information,
and belief. I further understand that false statements made herein are subject to the penalties of

18 Pa. C.S. Section 4904, relating to unsworn falsification to authorities.

elvin Smith”

 

 
 

Case 2:21-cv-00295-WSH Document 1-1 Filed 02/26/21 Page 11 of 11

CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provisions of the Case Records Public Access
Policy of the Unified Judicial System of Pennsylvania that require filing confidential information

and documents differently than non-confidential information and documents.

Submitted by,, Plaintiff

  

Signature: |

 

 

Name: Elizabeth Pollock Avery
Attorney No. (if applicable): 314841

Rev. 7/2018

 
